     Case 2:20-cv-00267-WBS-CKD Document 13 Filed 05/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MCHAEL AARON WITKIN,                               No. 2:20-cv-00267-WBS-CKD
11                         Plaintiff,
12           v.                                          ORDER
13    D. WAGNER, et al.,
14                         Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42
17   U.S.C. § 1983. On April 16, 2020, the court screened plaintiff’s complaint and gave him the
18   option of proceeding on a First Amendment claim against defendant Wagner or of amending his
19   complaint. Plaintiff has notified the court of his intention to file an amended complaint.
20          Accordingly, IT IS HEREBY ORDERED that:
21          1.    Plaintiff may file a first amended complaint within 30 days from the date of this
22                order.
23          2. Failure to file an amended complaint within the time provided will result in a
24                recommendation that this action be dismissed without prejudice.
25   Dated: May 14, 2020
26                                                     _____________________________________
                                                       CAROLYN K. DELANEY
27   12/witk0267.amend.docx                            UNITED STATES MAGISTRATE JUDGE

28
                                                        1
